Opinion filed March 31, 2022




                                     In The

        Eleventh Court of Appeals
                                  __________

                               No. 11-22-00043-CV
                                   __________

         2008 LEXUS, TX LIC NO KTD3353, VIN NO
2T2HK31U48C095370 AND ONE THOUSAND EIGHT DOLLARS
    ($1,008.00) UNITED STATES CURRENCY, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee

                    On Appeal from the 244th District Court
                             Ector County, Texas
                    Trial Court Cause No. C-21-11-1248-CV


                     MEMORANDUM OPINION
      Princewill Azuburike Tata filed an untimely pro se notice of appeal from a
default judgment of forfeiture. Upon docketing this appeal, the clerk of this court
wrote the parties and informed them that the notice of appeal appeared to have been
untimely filed. We requested that Tata respond and show grounds to continue the
appeal. We also informed Tata that this appeal may be dismissed.
        Tata filed a response addressing the merits of the underlying case. In that
response, Tata did not provide this court with any grounds upon which this appeal
may be continued.
        The documents filed in this court reflect that on December 16, 2021, the trial
court signed a default judgment of forfeiture. This is the final judgment from which
Tata attempts to appeal. 1 Tata did not file a motion for new trial. A notice of appeal
was therefore due to be filed on or before January 18, 2022—thirty days after the
trial court signed its judgment. See TEX. R. APP. P. 4.1(a), 26.1. Tata’s notice of
appeal was not filed until March 1, 2022. The notice of appeal was therefore filed
outside the fifteen-day extension period that is authorized by the rules. See TEX. R.
APP. P. 26.3.
        Absent a timely notice of appeal, this court is without jurisdiction to consider
an appeal. Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 564 (Tex. 2005);
Garza v. Hibernia Nat’l Bank, 227 S.W.3d 233, 233–34 (Tex. App.—Houston [1st
Dist.] 2007, no pet.); see Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)
(stating that, once the fifteen-day period for granting a motion for extension of time
has passed, a party can no longer invoke the appellate court’s jurisdiction). We note
that we are prohibited from suspending the rules “to alter the time for perfecting an
appeal in a civil case.” TEX. R. APP. P. 2. Because we are without jurisdiction, we
must dismiss the appeal. See TEX. R. APP. P. 42.3(a).
        Accordingly, this appeal is dismissed for want of jurisdiction.


March 31, 2022                                                    PER CURIAM
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.

        1
         We note that Tata did not file a notice of restricted appeal from the default judgment. See TEX. R.
APP. P. 25.1(d)(7).

                                                     2